     Case 3:21-cv-00017-MCR-MJF Document 15 Filed 04/21/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

RICARDO BRYAN,

      Plaintiff,

v.                                              CASE NO. 3:21cv17-MCR-MJF

OKALOOSA COUNTY BOARD OF
COUNTY COMMISSIONERS, et al.,

      Defendants.
                                        /

                                  ORDER

      This cause comes on for consideration of the Magistrate Judge’s Report and

Recommendation dated March 30, 2021. ECF No. 12. The Plaintiff was furnished a

copy of the Report and Recommendation and afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). After

reviewing any timely objections to the Recommendation, the Court has determined

that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.    The Magistrate Judge’s Report and Recommendation, ECF No. 12, is

ADOPTED and incorporated by reference in this Order.



                                  Page 1 of 2
      Case 3:21-cv-00017-MCR-MJF Document 15 Filed 04/21/21 Page 2 of 2




      2.     This case is DISMISSED without prejudice, pursuant to 28 U.S.C.

§§1951€(2)(B)(i) and 1915A(b)(1) for maliciousness and abuse of the judicial

process.

      3.     All pending motions are DISMISSED as MOOT.

      4.     The clerk of court is directed to enter judgment accordingly and close

this case.

      DONE AND ORDERED this 21st day of April 2021.




                                       s/   M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




                                    Page 2 of 2
